DETAILED ACTION

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a light emitting device comprising: a board having a first surface and a second surface opposite to the first 5surface, the board being longer in a first direction than in a second direction perpendicular to the first direction in a plan view, the first surface having a first end portion and a second end portion opposite to each other in the first direction; a plurality of light emitting elements mounted on the first surface of the board, the plurality of light emitting elements arrayed in a row along the first 10direction; a wavelength conversion member adapted to convert wavelength of light emitted from the plurality of light emitting elements, the wavelength conversion member including a first portion covering the plurality of light emitting elements and a second portion covering the second surface of the board in a cross-sectional view; 15a first metal plate disposed on the first end portion of the board; and a second metal plate disposed on the second end portion of the board, wherein the plurality of light emitting elements includes: a first light emitting element located closest to the first metal plate among the plurality of light emitting elements, and 20a second light emitting element located closest to the second metal plate among the plurality of light emitting elements, wherein the first metal plate is electrically connected to the first light emitting element via a wire, the first metal plate having: a first end surface facing the first light emitting element, and 25a second end surface opposite to the first end surface and exposed from the wavelength conversion member, wherein the second metal plate is electrically connected to the second light emitting element via a wire, the second metal plate having: 27Attorney Docket No.: P1930US08a first end surface facing the second light emitting element, and a second end surface opposite to the first end surface and exposed from the wavelength conversion member, and wherein the plurality of light emitting elements on the first surface of the 5board is located between the first end surface of the first metal plate and the first end surface of the second metal plate.  
The best prior arts of record, (Hsieh et al US 2007/0063213 and Sakai et al US 6,501,084) disclose many of the claimed features, but generally fail to teach or suggest that the first metal plate has a first end surface facing the first light emitting element and the second metal plate has a first end surface facing the second light emitting element.  Additionally, neither Hsieh or Sakai teach a wavelength conversion member including a second portion covering the second surface of the board.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-12 are allowable in that they are dependent on, and further limit claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Sakai et al 		US 6,501,084
Hsieh et al		US 2007/0063213

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875